Citation Nr: 0916515	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for status post bladder 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from October 
1973 to September 1976 and from January 1978 to June 1995.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Seattle, Washington.  The Veteran had a 
hearing before the undersigned in February 2009.  A 
transcript of that hearing is contained in the record.  


FINDING OF FACT

The competent evidence demonstrates that the Veteran's 
bladder cancer had its onset in or is otherwise related to 
his active duty service.


CONCLUSION OF LAW

Bladder cancer was incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, since the entire benefit sought on appeal has 
been granted, the Board finds that discussion of VA's duties 
to notify and assist in accordance with the VCAA is 
unnecessary.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In this case, the Veteran has presented competent evidence 
that he suffers from recurrent bladder cancer.  Treatment 
records from Madigan Army Medical Center state that the 
Veteran was diagnosed with transitional cell carcinoma of the 
bladder as early as October 1996, which is approximately 16 
months post-service.  He underwent surgical removal of the 
cancerous tissue in 1997 and again in 1998.  A February 2009 
letter from the same facility states that the Veteran has had 
a number of recurrences and that he will indefinitely require 
monitoring and surveillance for recurrent transitional cell 
carcinoma of the bladder.

The Veteran has also presented competent evidence that his 
bladder cancer is related to his active duty service.  A 
February 2009 opinion from Dr. P. at Madigan Army Medical 
Center states that it is as likely as not that the Veteran's 
bladder cancer dates back to his active duty service.  The 
Board finds this opinion especially probative because Madigan 
Army Medical Center has been the Veteran's treatment facility 
for more than 10 years.  Although an August 2005 VA medical 
examination report states that the Veteran did not have 
bladder symptoms at that time, the Board places less weight 
on that examination because VA is not the Veteran's primary 
treatment facility, because the finding is older than the 
February 2009 opinion, and because the August 2005 
examination focused on the Veteran's joints and hypertension 
rather than his bladder cancer.  Moreover, it is important to 
note that the Veteran's complete medical record from Madigan 
Army Medical Center was not available for review at the time 
of the August 2005 VA examination.  

In sum, the current evidence of records as to whether the 
Veteran's bladder cancer is related to his active duty 
service is at least in equipoise.  In this case, the benefit 
of the doubt rule applies and the Veteran's claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002).
  

ORDER

Service connection for status post bladder cancer is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


